Citation Nr: 1021531	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1945 to May 
1946, July 1950 to April 1960, and June 1960 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which declined to reopen the claim.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in March 2010.  A transcript of the 
hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision reopened a claim 
for service connection for fascial fat hernia, lumbar area, 
low back disability, but denied it on the merits.  

2.  Additional evidence submitted since July 2003 on the 
issue of service connection for a low back disorder does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a low 
back disorder.  See statement from Disabled American Veterans 
received April 2006.  The RO has declined to reopen the claim 
and has continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in July 2003 reopened the 
claim for service connection for a low back disorder but 
denied it on the merits.  The RO determined that there was no 
basis to link the current low back disability to service, in 
view of multiple intercurrent injuries.   The RO notified the 
Veteran of this decision by letter dated August 4, 2003, but 
he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (2003) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement (NOD) with 
a determination by the AOJ within one year from the date that 
the agency mails notice of the determination; otherwise, that 
determination will become final).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2009).

The Veteran filed a claim to reopen in April 2006, and this 
appeal ensues from the April 2007 rating decision issued by 
the RO in Oakland, California, which declined to reopen a 
claim for service connection for fascial fat hernia, lumbar 
area, low back disability, on the basis that no new and 
material evidence had been submitted.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in July 2003 included the Veteran's 
August 1970 statement in support of claim, in which he 
asserted injuring his back in service.  He reported injuring 
it in 1952 by falling in a motor launch and again in 1966 
while handling ordnance in Vietnam.  See VA Form 21-4138.  In 
January 1989, the Veteran testified that the first time he 
noticed injuring his back was in 1965 in Mountain Home, 
Idaho, when he was participating in a range clearance and he 
slipped and fell off a truck.  He testified that he injured 
his back a second time in 1966 while stationed in Vietnam as 
a result of falling out of a truck whose tire blew out.  See 
hearing transcript.  He testified that he had back pain and 
pain radiating down his leg from the time he got out of 
service until his post-service injury in 1979.  

Evidence before the RO in July 2003 also included the 
Veteran's service treatment records, which reveal that he 
sought treatment related to his back on several occasions.  
See health and clinical records dated August 1963; September 
1965; February 1966; March 1969 (low back pain dating back to 
1952).  An August 1963 radiographic report of the lumbar 
spine revealed some changes of the apophyseal joint between 
L-4 and L-5 on the right side, which were felt to be 
developmental.  No significant bone abnormality was 
identified on AP and lateral views, vertebral bodies with 
their spinous processes were intact, intravertebral spaces 
were preserved, and a normal lordotic curve was present.  The 
impression was essentially negative lumbosacral spine.  

Lastly, the evidence before the RO in July 2003 included the 
Veteran's post-service records of treatment.  In pertinent 
part, this evidence reveals that the Veteran sustained an 
injury to his low back in January 1979 while working as a 
public works inspector for the City of Culver City.  See 
e.g., December 1980 record from Dr. T.H. Wallace; March 1981 
record from Dr. J.C. Anderson.  In a December 1981 letter, 
Dr. Wallace reported that apportionment of the Veteran's back 
disability was 50 percent due to the specific injury in 
January 1979, 25 percent due to the combination of a 1963 
injury plus the cumulative trauma sustained to the back prior 
to employment with Culver City, and 25 percent due to the 
cumulative trauma sustained between 1973 and January 1979.  
Prior to January 1979, the only record in which a back 
problem was reported by Veteran is a November 1970 VA 
orthopedic examination, at which time examination of the 
Veteran's low back revealed one thing only and the only thing 
bothering the Veteran, a fascial fat hernia.  The rest of the 
back examination was negative.  Examination of the Veteran's 
back was also negative with no evidence of deformity or spasm 
and with good flexibility and unrestricted range of motion in 
all directions at the time of a March 1977 VA examination.  

On examination by Dr. T.H. Wallace in December 1980, it was 
noted that the Veteran injured his back during service and 
the Veteran reported having occasional pain in his right leg 
following his in-service injury.  He reported receiving 
treatment for back and right leg pain prior to his work-
related injury in 1979.

The RO denied the claim in July 2003 on the basis that the 
evidence did not establish that the Veteran's low back 
disorder was etiologically related to active service, in view 
of the multiple intercurrent injuries.  The Board had denied 
a claim for service connection for a back disability in March 
1990 on the basis that episodes of back pain during service 
were acute and transitory and did not result in residual 
disability.  The Board also based its denial on the fact that 
arthritis of the back was manifested several years after the 
Veteran's separation from service.  

The evidence added to the record since July 2003 includes the 
Veteran's service personnel records, treatment records from 
the VA Medical Center (VAMC) in Sacramento, which do not 
contain reference to treatment related to the Veteran's back, 
an April 2006 letter from Dr. C.O. Neubuerger, and records 
from Dr. P.X. Montesano.  The records from Dr. Montesano 
reveal that the Veteran underwent back surgery in March 2004 
and sought continuing treatment after this surgery.  The 
April 2006 letter from Dr. Neubuerger reports that a review 
of the Veteran's medical records was conducted, to include 
review of the August 1963 service treatment record and August 
1963 lumbar films.  Dr. Neubuerger also reported that the 
Veteran suffered a work-related injury to his back in January 
1979 and underwent laminectomy in 1984, 1990 and 1991 and 
fusion in 1994.  Neither Dr. Neubuerger nor Dr. Montesano 
provides an opinion regarding the etiology of the Veteran's 
low back disorder.  

The evidence added to the record since July 2003 also 
includes the Veteran's March 2010 testimony that he injured 
his back several times in service, to include injuring it in 
Mountain Home, Idaho (fell off the back of a truck); while 
diving in a deep sea rig; and in Japan as a result of falling 
into a sanitary trench.  See transcript.  He testified that 
he had back symptoms ever since he was in service. 

Some of the evidence added to the record since July 2003 is 
new in the sense that it was not previously of record.  This 
evidence is not considered material, however, as it does not 
cure the previous evidentiary defect at the time of the April 
2007 rating decision.  While the new medical evidence reveals 
continuing problems and treatment for a low back disorder 
many years after service, none of the medical records show 
that the Veteran's back disorder had its onset during service 
or otherwise etiologically related to service.  

Additionally, the Veteran's own statements concerning in-
service back injuries and continuing symptoms since service 
are cumulative of those that were before the RO at the time 
of the July 2003 rating decision and are, therefore, not new.  
The Veteran also submitted copies of the August 1963 service 
treatment record and radiographic report and records from Dr. 
Wallace, which are duplicative of records already contained 
in the claims folder and, again, not new.  

For the foregoing reasons, the Board finds that the record 
does not contain new and material evidence to reopen the 
claim for entitlement to service connection for a low back 
disorder and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant 
of the evidence that is needed to reopen the claim as well as 
the evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide 
notice as to what evidence is necessary to substantiate the 
element(s) of service connection that was found insufficient 
in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Prior to the issuance of the April 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to establish entitlement to service 
connection, to include the need to submit new and material 
evidence to reopen the claim for service connection for a low 
back disorder, and of his and VA's respective duties in 
obtaining evidence.  He was specifically notified that his 
claim had previously been denied in 2003 because the 
condition was not shown to have been incurred in or 
aggravated by military service and was informed that the 
evidence he submitted needed to relate to this fact.  The 
Veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman.  See July 2006 
letter.  As such, the duty to notify has been fulfilled 
concerning this claim.  See Quartuccio, 16 Vet. App. at 187; 
Kent, 20 Vet. App. at 10.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been obtained.  The Board acknowledges that the 
Veteran was not afforded an examination in connection with 
his claim to reopen.  An examination is not required in the 
absence of new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a low 
back disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


